             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                 CIVIL CASE NO. 1:21-cv-00099-MR


TRAVIS McKNIGHT,                 )
                                 )
              Plaintiff,         )
                                 )
vs.                              )                      ORDER
                                 )
OFFICER S.T. HAWKINS,            )
                                 )
              Defendant.         )
________________________________ )

      THIS MATTER is before the Court on review of the Plaintiff’s filings

[Docs. 8, 9] that appeared to have been filed in response to the Court’s Order

of April 26, 2021 [Doc. 3].

I.    BACKGROUND

      The pro se Plaintiff Travis McKnight filed this action on April 12, 2021,

against Officer S.T. Hawkins, an officer with the Shelby Police Department

in Shelby, North Carolina. [Doc. 1]. The Plaintiff utilized a standard AO form

to file his Complaint. In the section of the form where the Plaintiff is asked

to identify the basis for the Court’s jurisdiction, the Plaintiff cited the Fourth

Amendment to the United States Constitution. [Id. at 3]. Under the section

entitled “Statement of the Claim,” the Plaintiff was asked to “[w]rite a short

and plain statement of the claim,” including “the facts showing that [the]
plaintiff is entitled to the damages or other relief sought” and a description of

how the defendant “was involved . . . including the dates and places of that

involvement or conduct.” [Id.]. In response, the Plaintiff alleged simply that

“the government exc[ee]ded its Jurisdiction, trust pass [sic] on the case.” [Id.

at 4]. In the section where the Plaintiff was asked to identify the relief that

he seeks, the Plaintiff stated only “4th amendment illegal search and seizure

and fine $238.” [Id.].

      On April 26, 2021, the Court entered an Order advising the Plaintiff that

his Complaint was insufficient because he had failed to allege how the

Defendant personally participated in the alleged violation of the Plaintiff’s

rights, or even when or where such alleged violations occurred. [Doc. 3].

Without any basic details about the alleged incident giving rise to the

Plaintiff’s claim, the Court reasoned that the Complaint was subject to

dismissal pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure.

[Id.]. The Court gave the Plaintiff thirty (30) days in which to amend his

Complaint and to cure the identified deficiencies. [Id.].

      On May 6, 2021, the Plaintiff filed two sets of documents with the Clerk

of Court. [Docs. 8, 9]. These documents do not set forth a caption and

therefore it is unclear whether the Plaintiff intended for such documents to


                                       2
serve as an Amended Complaint.              Assuming he did so intend, such

documents are largely incomprehensible.

      The Plaintiff is not permitted to amend his Complaint in such a

piecemeal and haphazard fashion. If the Plaintiff wishes to proceed with this

action, he must file an Amended Complaint that sets forth the caption of the

case; the parties he intends to sue; the basis for jurisdiction; a short and plain

statement of the basis for his claim; and a prayer for relief. The Court will

direct the Clerk of Court to send the Plaintiff a civil complaint form to assist

the Plaintiff in this process.

        The Court will allow the Plaintiff another thirty (30) days to file an

Amended Complaint. The Plaintiff is hereby advised that should he fail to

file an Amended Complaint in a timely and proper manner, this action may

be dismissed without prejudice and without further notice to the Plaintiff.

      IT IS FURTHER ORDERED that the Plaintiff may amend his Complaint

within thirty (30) days of this Order in accordance with the terms of this Order.

If the Plaintiff fails to timely and properly amend his Complaint, this action

may be dismissed without prejudice and without further notice to the Plaintiff.

      The Clerk of Court is respectfully directed to send a copy of this Order

to the pro se Plaintiff along with a civil complaint form.


                                        3
                    Signed: June 18, 2021
IT IS SO ORDERED.




                             4
